Title: To John Adams from Thomas Clark, 3 February 1814
From: Clark, Thomas
To: Adams, John


				
					Sir
					Philadelphia February 3d 1814
				
				I have received your kind letter of the 25th. January. I am pleased that my undertaking has met your approbation, & sincerely thank you for your patronage.I lament your indisposition, & hope it may be of short duration.You mentioned Mr. Trumbull’s general history of the U.S. It is a very good compend, but not more. The only volume yet published commences with the discovery of America & ends with the conquest of Canada by the British. It is of the sames size, contains about the same information,  & is of a similar plan with Judge Marshall’s introductory volume to the life of Washington. It however displays grater research & more extensive reading than the Judge’s volume. The same period, in my plan, will fill about five volumes of a larger size. The materials of our history are ample, instructive & extremly curious. It is much to be lamented that our general historians have indulged so much in compends. It has strongly impressed our countrymen with the idea, that the history of the United States, previous to the revolution, is extremely devoid of interesting events, & affords little matter of instruction. But I beleive that all, who have made the general history of the U.S. their particular study, will agree with me, that there is no other history capable of affording more useful & agreeable information, & more replete with curious & interesting events. I must confess, I am no admirer of historical compends, they render the most interesting histories dry dry & insipid. It is the judicious management of details that please & attract in history.I am Sir with respect & esteem your / obedient Servant
				
					Thomas Clark
				
				
					No 37 South Second Street
				
			